DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-15 are currently pending.

Claim Objections
Claims 7, 10 and 13 are objected to because of the following informalities:  
Claim 7 is objected to because it recites “A cleaning unit for a cleaning insert according to claim 1”.  It should recite the structural features of the apparatus disclosed in claim 1. Claim 7 is directed to a cleaning unit and should not have the appearance of being a dependent claim of claim 1, which is directed to a cleaning insert. 

Claim 10 is objected to because it recites “a cleaning insert according to claim 1, and a cleaning unit according to claim 7”.  It should recite the structural features of the apparatus disclosed in claim 1 and the apparatus disclosed in claim 7. Claim 10 is directed to a cleaning combination for a cooking appliance and should not have the appearance of being a dependent claim of claim 1, which is directed to a cleaning insert, and claim 7, which is directed to a cleaning unit.

Claim 13 is objected to because it recites “a cleaning combination according to claim 10”.  It should recite the structural features of the apparatus. Claim 13 is a method claim and should not have the appearance of being a dependent claim of claim 10.

Appropriate corrections are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Regarding claim 1, claim limitation “receiving means for receiving” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses use a generic placeholder “means” coupled with functional language “receiving” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
In addition, the claim limitation “cleaning unit” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses use a generic placeholder “unit” coupled with functional language “cleaning” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Regarding claim 6, claim limitation “formfit element for a formfit connection” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses use a generic placeholder “means” coupled with functional language “formfit connection” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Regarding claim 7, claim limitation “counter-receiving means for reversibly fixing” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses use a generic placeholder “means” coupled with functional language “fixing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Regarding claim 8, claim limitation “counter-formfit locking element for a formfit connection” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses use a generic placeholder “means” coupled with functional language “formfit connection” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 6, 7, and 8 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
In the specification, “receiving means” has been defined as reference number 13, figure 1, the receiving means is configured by at least two rack bars (pages 6 and 23 of applicant’s specification), and equivalents thereof.
In the specification, “cleaning unit” has been defined as reference number 12, figure 1, the cleaning10 unit comprises a chamber in which a cleaning composition is arranged (page 24 of applicant’s specification), and equivalents thereof.
In the specification, “formfit element” has been defined as reference number 21, figure 2, rack bars (page 23 of applicant’s specification), and equivalents thereof.
In the specification, “counter-receiving means” has been defined as reference number 33, figure 2, the counter-receiving means have corre20sponding fastening means 
In the specification, “counter-formfit locking element” has been defined as reference number 34, figure 3, the counter-formfit-locking element is a component of a bayonet lock and/or a snap-in connection and/or a latch connection, (page 10 of applicant’s specification), and equivalents thereof.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the food" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the baking rack" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It appears that the intended meaning may be for claim 4 to depend from claim 3 which recites “a baking rack”, and this meaning will be used for purposes of examination.

Claim 15 recites the limitation "the cooking appliance" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2, 3, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as their dependency from a base claim that is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2016/0341431 to Topfer (hereinafter “Topfer”).
Regarding claim 15, Topfer teaches a cleaning unit for the arrangement in a cooking chamber of a cooking appliance, wherein the cleaning unit at least has a soluble cleaning composition [0009-0012, and 0018]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0011536 to Swayne et al. (hereinafter “Swayne”) in view of US 2010/0072188 to Lee et al. (hereinafter “Lee”).
Regarding claim 1, Swayne teaches an insert for removable arrangement in a cooking space of a cooking appliance comprising a rack (reads on “receiving means”) (figure 1, #7) for receiving an steam unit (steam system comprising a water reservoir) (see figure 1) [0028], and a supporting body connected to the rack (reads on “receiving means”)(see figures 1 and 2) for positioning the rack relative to the cooking space (see figure 1), wherein the supporting body comprises a carrier for the food to be cooked (see figure 1).
Swayne does not teach that the stem unit is a cleaning unit. 
However, it was known in the art that a steam unit can be a cleaning unit. For example, Lee teaches a cooking appliance comprising a steam system for generating steam for cleaning the inside of the cooking chamber [0097].
Since the structural features of the insert disclosed by Swayne are similar to those instantly claimed, and Swayne teaches that the rack (reads on “receiving means”) (figure 1, #7) can receive an steam unit [0028-0029], and Lee teaches a cooking appliance comprising a steam system generating steam for cleaning the inside of the cooking chamber [0097], it would be reasonably expected that the steam unit disclosed by Swayne can be a cleaning unit.

Regarding claim 2, Swayne further teaches that the rack (reads on “receiving means”) (figure 1, #7) is arranged in a central region of the carrier (see figure 1).

Regarding claim 3, Swayne further teaches that the carrier is a baking rack (see figure 1).

Regarding claim 4, Swayne further teaches that the rack (reads on “receiving means”) (figure 1, #7) is configured by at least one rack bar of the baking rack (see figure 1).

Regarding claim 5, Swayne further teaches that the supporting body has a rail engagement for being connected to a supporting rail of the cooking appliance (see figure 1).

Regarding claim 6, Swayne further teaches that the rack (reads on “receiving means”) (figure 1, #7) has a formfit element for a formfit connection to the unit (see figures 1 and 2) [0028] (figure 2, #12).

Regarding claim 7, Swayne teaches a steam unit for an insert (see figures 1 and 2), wherein the steam unit comprises a chamber (reservoir, figure 1, #8) containing a composition (e.g. water/steam) and having a dispensing opening (figure 2, #15 and/or 16) for dispensing the composition into a cooking space of a cooking appliance [0028-0029], wherein the chamber comprises outer flanges (figure 2, #13) (reads on “counter receiving means”) for fixing the unit to the insert (see figures 1 and 2).
Swayne does not teach that the steam unit is a cleaning unit and that water/steam is a cleaning composition.
However, it was known in the art that a steam unit can be a cleaning unit. For example, Lee teaches a cooking appliance comprising a steam system for generating steam for cleaning the inside of the cooking chamber [0097].
Since the structural features of the steam unit disclosed by Swayne are similar to those instantly claimed, and Lee teaches a cooking appliance comprising a steam system generating steam for cleaning the inside of the cooking chamber [0097], it would be reasonably expected that the steam unit disclosed by Swayne can be a cleaning unit and that the water/steam is a cleaning composition.

Regarding claim 8, Swayne further teaches that the outer flanges (figure 2, #13) (reads on “counter receiving means”) have a counter-form fit locking element for a form fit connection to the insert (see figures 1 and 2) [0030].

Regarding claim 9, Swayne further teaches that the outer flanges (figure 2, #13) (reads on “counter receiving means”) can be connected to the chamber (reservoir, figure 1, #8) in one piece [0030].

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over DE102014207558 to Goss et al. (hereinafter “Goss”) in view of U.S. 2020/0011536 to Swayne et al. (hereinafter “Swayne”).
Regarding claim 10, Goss teaches a cleaning combination for a cooking appliance comprising an insert (rack, figure 1, #6) comprising a receiving means (see figure 1) for receiving a cleaning unit (figure 1, #7) with a cleaning composition in reversibly fixed manner (see figures 1 and 2) and a supporting body connected to the receiving means (see figure 1) for positioning the receiving means relative to the cooking space (see figure 1), wherein the receiving means comprises a carrier for the food to be cooked (see figure 1) (English translation, page 4, lines 3-10), and a cleaning unit comprising a cleaning composition (figure 2, #12), a chamber in which the cleaning composition is arranged, having a dispensing opening (figure 2, #13) for dispensing the cleaning composition into a cooking space of a cooking appliance (see figures 1 and 2) (English translation, page 4, lines 3-23).
Goss does not teach that the cleaning unit comprises a counter-receiving means for reversibly fixing the cleaning unit to the cleaning insert.
However, Swayne teaches an unit for an insert (see figures 1 and 2), wherein the unit (a steam unit) comprises a chamber (reservoir, figure 1, #8) containing a composition (e.g. water/steam) for dispensing the composition into a cooking space of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Goss, wherein the cleaning unit comprises outer flanges or hooks (reads on “counter receiving means”) as taught by Swayne for fixing the cleaning unit to the baking rack, for the purpose of engaging the cleaning unit to the baking rack as disclosed by Swayne [0030].

Regarding claim 11, the combination of Gross and Swayne teaches that the cleaning unit and the backing rack can be configured so that the cleaning unit penetrates the support body of the baking rack when the cleaning unit is attached to the baking rack (see figures 1 and 2 of Swayne).

Regarding claim 12, Gross/Swayne does not teach that the cleaning composition can be dispensed from the chamber by gravity through the 25dispensing opening.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Gross/Swayne wherein the dispensing opening of the cleaning unit is rearranged such that the cleaning composition can be dispensed from the chamber by gravity through the 25dispensing opening with reasonable expectation of success, in order to facilitate the dispensing of the cleaning composition to the bottom surface of the oven. In addition, the 

Regarding claim 13, Gross teaches a method for cleaning a cooking appliance comprising the steps of providing a combination for a cooking appliance comprising an insert (rack, figure 1, #6) comprising a receiving means (see figure 1) for receiving a cleaning unit (figure 1, #7) with a cleaning composition in reversibly fixed manner (see figures 1 and 2) and a supporting body connected to the receiving means (see figure 1) for positioning the receiving means relative to the cooking space (see figure 1), wherein the receiving means comprises a carrier for the food to be cooked (see figure 1) (English translation, page 4, lines 3-10), and a cleaning unit comprising a cleaning composition (figure 2, #12), a chamber in which the cleaning composition is arranged, having a dispensing opening (figure 2, #13) for dispensing the cleaning composition into a cooking space of a cooking appliance (see figures 1 and 2) (English translation, page 4, lines 3-23), positioning the insert (rack) with the cleaning unit in the cooking space (see figure 1), and dispensing the cleaning composition through the dispensing opening into the cooking space for cleaning the cooking chamber (English translation, page 4, lines 3-23).
Goss does not teach that the cleaning unit comprises a counter-receiving means for reversibly fixing the cleaning unit to the cleaning insert, and the steps of providing the combination outside the cooking space, connecting the cleaning unit to the insert (rack) by attaching the counter-receiving means to the receiving means, 5and removing the insert (rack) with the chamber from the cooking 10space.
However, Swayne teaches a method for delivering steam to a cooking appliance and a combination unit comprising an unit for an insert (see figures 1 and 2), wherein the unit (a steam unit) comprises a chamber (reservoir, figure 1, #8) containing a composition (e.g. water/steam) for dispensing the composition into a cooking space of a cooking appliance [0028-0029], wherein the chamber comprises outer flanges (figure 2, #13) or hooks (reads on “counter receiving means”) for fixing the unit to the insert (oven rack) (see figures 1, 2, 13 and 14). In addition, Swayne teaches the steps of providing the combination outside the cooking space [0028], connecting the cleaning unit to the insert (rack) by attaching the counter-receiving means to the receiving means [0030], 5and removing the insert (rack) with the chamber from the cooking 10space [0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Goss, wherein the cleaning unit comprises outer flanges or hooks (reads on “counter receiving means”) as taught by Swayne for fixing the cleaning unit to the baking rack, for the purpose of engaging the cleaning unit to the baking rack as disclosed by Swayne [0030].
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Goss, with the steps of providing the cleaning combination outside the cooking space, connecting the cleaning unit to the insert (rack) by attaching the counter-receiving means to the receiving means, 5and removing the insert (rack) with the chamber from the cooking 10space, for the purpose of engaging and/or removing the reservoir from the rack as disclosed by Swayne [0028-0030].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over DE102014207558 to Goss et al. (hereinafter “Goss”) in view of U.S. 2020/0011536 to Swayne et al. (hereinafter “Swayne”), and in further view of US 2018/0299137 to Budich (hereinafter “Budich”).
Regarding claim 14, Gross/Swayne does not teach a temperature-induced opening of two sealing layers of the cleaning unit to release two different cleaning ingredients of the cleaning composition at different ac15tivation temperatures.
Budich teaches a method for cleaning a cooking device (abstract) comprising the step of delivering cleaning compositions to the interior surface of the cooking appliance, wherein the cleaning method comprises the step of using a cleaning unit comprising a temperature-induced opening of two sealing layers of the cleaning unit to release two different cleaning ingredients of the cleaning composition at different ac15tivation temperatures [0026, and 0063-0065].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Gross/Swayne with a temperature-induced opening of two sealing layers of the cleaning unit to release two different cleaning ingredients of the cleaning composition at different ac15tivation temperatures as taught by Budich for the purpose of delivering different compositions at different times during the cleaning process as taught by Budich [0026, and 0063-0065].

Related Reference
EP1209419 to Mohr et al., which teaches a cleaning system for cleaning an oven comprising receptacles for detergent cartridges. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714